COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §              No. 08-19-00284-CV

  IN THE MATTER OF THE                            §                Appeal from the
  EXPUNCTION OF
                                                  §              171st District Court
  O.A.T.
                                                  §            of El Paso County, Texas

                                                  §              (TC#2015DCV3011)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment denying

the expunction.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.